COASTAL PACIFIC MINING SIGNS JOINT VENTURE/OPTION AGREEMENT WITH WARRIOR VENTURES INC. FOR THE MCNEIL GOLD PROJECT June 22, 2009 Calgary, Alberta - Coastal Pacific Mining Corp.(OTC:BB: CPMCF) is pleased to announce that it has completed the signing of a joint venture/option agreement with Warrior Ventures Inc., an Alberta based private mining company, for the McNeil gold property in the Timmins/Matachewan area of Northeastern Ontario. Under the terms of the joint venture/option agreement, Coastal Pacific Mining can earn a 40% interest in the McNeil Gold Property by spending two million dollars ($2,000,000) in exploration over the next 2 years and completing cash and stock payments to Warrior Ventures Incorporated as detailed under the joint venture/option agreement. The McNeil Gold Property consists of 256 claim units, approximately 4100 hectares, located 65 km south-east of Timmins, Ontario and 25 km north-west of Matachewan, Ontario, along the prolific Montreal River Fault. The property consists of numerous high-grade shafts and past showings along with many new discoveries made by Warrior Ventures Inc. through their recent work programs in 2006 and 2007. Work on the McNeil Prospect is scheduled to begin this summer with the compilation of the current geological, geophysical and geochemical data and implementation of a detailed drilling program over the known gold zones. D.L.
